DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	Terminal disclaimer filed on 09/01/2022 has been accepted and entered.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Lesavich on 8/31/2022.

The application has been amended as follows: 

1.  A method for automatically detecting and blocking robocalls, comprising:
creating a set of plurality of verification messages on a robocall detection application on a server network device with one or more processors, connected to a communications network, for determining whether an incoming call request is an actual voice call or a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of plurality of verification messages including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by a third network device;
            receiving an incoming call request on the robocall detection application on the first network device via the communications network from a first network device with one or more processors for a second network device with one or more processors;
automatically sending one or more verification messages from the created set of the plurality of verification messages from the robocall detection application on the server network device to the first network device via the communications network including one or more requests for the first network device to respond with one or more required unique responses as a result of receiving the one or more verification messages;
receiving one or more verification response messages on the robocall detection application on the server network device from the first network device via the communications network;
determining automatically in real-time on the robocall detection application on the server network device with the Artificial Intelligence (AI) application and Big Data Set, if the incoming call request includes live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by  the third network device with or more processors, with the one or more required responses in the one or more received verification response messages,
and if the incoming call request includes live voice data, 
allowing from the robocall detection application on the server network device, the first network device to initiate a connection for the incoming call on the second network device via the communications network;
and if not, the robocall detection application on the server network device:
(a)  automatically designating the incoming call as a robocall via the robocall detection application on the server network device, 
(b)  automatically denying the incoming call request connection from the first network device to the second network device, 
(c)   automatically capturing on the robocall detection application on the server network device a set of incoming call data from the incoming call request for the first network device to be used by the robocall detection application on the server network device to detect new   robocalls, and
(d)  automatically adding from the with the Artificial Intelligence (AI) application on the robocall detection application on the server network device, the captured set of incoming call request data to the Big Data set to be used by the one or more AI robocall knowledge based methods to find additional new correlations and to spot additional new trends related to new robocall generation when incoming calls are designated as robocalls, including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by the third network device.


11.  The method of Claim 1 wherein the determining step further includes determining with a separate Artificial Intelligence (AI) application on the server network device,  or with a cloud SaaS AI service, whether the incoming call request is a robocall.


14.  The method of Claim 1 wherein the created set of plurality of verification messages include a Short Message Service (SMS) message, Rich Message Service (RCS) message or email messages sent from a unique network number on the communications network

20.  A non-transitory computer readable medium have a plurality of instructions stored therein for causing one or more processors on one or more network devices to execute the steps of: 
creating a set of plurality of verification messages on a robocall detection application on a server network device with one or more processors, connected to a communications network, for determining whether an incoming call request is an actual voice call or a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of plurality of verification messages including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by a third network device;
            receiving an incoming call request on the robocall detection application on the first network device via the communications network from a first network device with one or more processors for a second network device with one or more processors;
automatically sending one or more verification messages from the created set of the plurality of verification messages from the robocall detection application on the server network device to the first network device via the communications network including one or more requests for the first network device to respond with one or more required unique responses as a result of receiving the one or more verification messages;
receiving one or more verification response messages on the robocall detection application on the server network device from the first network device via the communications network;
determining automatically in real-time on the robocall detection application on the server network device with the Artificial Intelligence (AI) application and Big Data Set, if the incoming call request includes live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by  the third network device with or more processors, with the one or more required responses in the one or more received verification response messages,
and if the incoming call request includes live voice data, 
allowing from the robocall detection application on the server network device, the first network device to initiate a connection for the incoming call on the second network device via the communications network;
and if not, the robocall detection application on the server network device:
(a)  automatically designating the incoming call as a robocall via the robocall detection application on the server network device, 
(b)  automatically denying the incoming call request connection from the first network device to the second network device, 
(c)   automatically capturing on the robocall detection application on the server network device a set of incoming call data from the incoming call request for the first network device to be used by the robocall detection application on the server network device to detect new on the server network device to detect new   robocalls, and
(d)  automatically adding from the with the Artificial Intelligence (AI) application on the robocall detection application on the server network device, the captured set of incoming call request data to the Big Data set to be used by the one or more AI robocall knowledge based methods to find additional new correlations and to spot additional new trends related to new robocall generation when incoming calls are designated as robocalls, including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by the third network device.
 
 
 21.  A system for automatically detecting and blocking robocalls, comprising in combination:
a communications network;
two or more network devices each with one or more processors; and
            a server network device with one or more processors and a robocall detection application:
for creating a set of plurality of verification messages on a robocall detection application on a server network device with one or more processors, connected to a communications network, for determining whether an incoming call request is an actual voice call or a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of plurality of verification messages including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by a third network device;
            for receiving an incoming call request on the robocall detection application on the first network device via the communications network from a first network device with one or more processors for a second network device with one or more processors;
for automatically sending one or more verification messages from the created set of the plurality of verification messages from the robocall detection application on the server network device to the first network device via the communications network including one or more requests for the first network device to respond with one or more required unique responses as a result of receiving the one or more verification messages;
for receiving one or more verification response messages on the robocall detection application on the server network device from the first network device via the communications network;
for determining automatically in real-time on the robocall detection application on the server network device with the Artificial Intelligence (AI) application and Big Data Set, if the incoming call request includes live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by  the third network device with or more processors, with the one or more required responses in the one or more received verification response messages,
and if the incoming call request includes live voice data, 
for allowing from the robocall detection application on the server network device, the first network device to initiate a connection for the incoming call on the second network device via the communications network;
and if not, the robocall detection application on the server network device:
(a)  for automatically designating the incoming call as a robocall via the robocall detection application on the server network device, 
(b)  for automatically denying the incoming call request connection from the first network device to the second network device, 
(c)   for automatically capturing on the robocall detection application on the server network device a set of incoming call data from the incoming call request for the first network device to be used by the robocall detection application on the server network device to detect new on the server network device to detect new   robocalls, and
(d)  for automatically adding from the with the Artificial Intelligence (AI) application on the robocall detection application on the server network device, the captured set of incoming call request data to the Big Data set to be used by the one or more AI robocall knowledge based methods to find additional new correlations and to spot additional new trends related to new robocall generation when incoming calls are designated as robocalls, including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by the third network device.



Allowable Subject Matter
3.	Claims 1-21 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 20, 21 in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest A method for automatically detecting and blocking robocalls, comprising: creating a set of plurality of verification messages on a robocall detection application on a server network device with one or more processors, connected to a communications network, for determining whether an incoming call request is an actual voice call or a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of plurality of verification messages including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by a third network device; receiving an incoming call request on the robocall detection application on the first network device via the communications network from a first network device with one or more processors for a second network device with one or more processors; automatically sending one or more verification messages from the created set of the plurality of verification messages from the robocall detection application on the server network device to the first network device via the communications network including one or more requests for the first network device to respond with one or more required unique responses as a result of receiving the one or more verification messages; receiving one or more verification response messages on the robocall detection application on the server network device from the first network device via the communications network; determining automatically in real-time on the robocall detection application on the server network device with the Artificial Intelligence (AI) application and Big Data Set, if the incoming call request includes live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by the third network device with or more processors, with the one or more required responses in the one or more received verification response messages, and if the incoming call request includes live voice data, allowing from the robocall detection application on the server network device, the first network device to initiate a connection for the incoming call on the second network device via the communications network; and if not, the robocall detection application on the server network device: (a)  automatically designating the incoming call as a robocall via the robocall detection application on the server network device, (b)  automatically denying the incoming call request connection from the first network device to the second network device, (c)   automatically capturing on the robocall detection application on the server network device a set of incoming call data from the incoming call request for the first network device to be used by the robocall detection application on the server network device to detect new robocalls, and (d)  automatically adding from the with the Artificial Intelligence (AI) application on the robocall detection application on the server network device, the captured set of incoming call request data to the Big Data set to be used by the one or more AI robocall knowledge based methods to find additional new correlations and to spot additional new trends related to new robocall generation when incoming calls are designated as robocalls, including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by the third network device, when taking the claim as a whole.
The patent application 17/068,018 which is now patent (11,153,435), allowance filed on (8/26/2021) addressed the previous set of claims. The combined teaches of  Bondareva (US 10,306,059), Kahn (US 2015/0288816), Danis (US 9,060,057), Jain (US 2015/0046214), Korn (US 2014/0185786) and Foss (US 9,860,376). Those references describe, teach and suggest an system that involves receiving a call from a caller at a public safety access point. A context associated with the call is implemented with an artificial intelligence (AI) bot implemented by a processor. The call is placed on hold. A determination is made that the call is taken off from hold by the AI bot based on the context associated with the call. A recommendation is provided to a call taker that the call is taken off from the hold by the AI bot. The call off hold is taken when the recommendation is accepted. An indication that the recommendation is correct or incorrect, is provided based on when the recommendation is accepted, where the AI bot updates historical data based on the indication in order to actively learn from the accuracy of the recommendation. The method enables conveying information requiring skills that are beyond the caller's capabilities after the call is taken off hold. The AI bot can update historical data based on the indication in order to actively learn from the accuracy of the recommendation. The AI bot can summarize pertinent information and provide the pertinent information to the call taker without requiring the call taker to take the caller off hold.
However, by Applicant’s claims have been distinguished from the combination of Bondareva, Kahn, Danis, Jain, Korn, and Foss. Those references do not describe, teach or suggest the concepts of creating a set of plurality of verification messages on a robocall detection application on a server network device with one or more processors, connected to a communications network, for determining whether an incoming call request is an actual voice call or a robocall with an Artificial Intelligence (AI) application using one or more AI robocall knowledge based methods and a Big Data set, wherein the AI application automatically collects new data to add to the Big Data set to apply the one or more AI robocall knowledge based methods to find new correlations and to spot new trends related to new robocall generation when incoming calls are designated as robocalls, the created set of plurality of verification messages including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by a third network device; receiving an incoming call request on the robocall detection application on the first network device via the communications network from a first network device with one or more processors for a second network device with one or more processors; automatically sending one or more verification messages from the created set of the plurality of verification messages from the robocall detection application on the server network device to the first network device via the communications network including one or more requests for the first network device to respond with one or more required unique responses as a result of receiving the one or more verification messages; receiving one or more verification response messages on the robocall detection application on the server network device from the first network device via the communications network; determining automatically in real-time on the robocall detection application on the server network device with the Artificial Intelligence (AI) application and Big Data Set, if the incoming call request includes live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by the third network device with or more processors, with the one or more required responses in the one or more received verification response messages, and if the incoming call request includes live voice data, allowing from the robocall detection application on the server network device, the first network device to initiate a connection for the incoming call on the second network device via the communications network; and if not, the robocall detection application on the server network device: (a)  automatically designating the incoming call as a robocall via the robocall detection application on the server network device, (b)  automatically denying the incoming call request connection from the first network device to the second network device, (c)   automatically capturing on the robocall detection application on the server network device a set of incoming call data from the incoming call request for the first network device to be used by the robocall detection application on the server network device to detect new robocalls, and (d)  automatically adding from the with the Artificial Intelligence (AI) application on the robocall detection application on the server network device, the captured set of incoming call request data to the Big Data set to be used by the one or more AI robocall knowledge based methods to find additional new correlations and to spot additional new trends related to new robocall generation when incoming calls are designated as robocalls, including automatically detecting live voice data, instead of natural synthesized voice data or artificial synthesized voice data generated by the third network device. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


Citation of Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of (US 10,306,059), Bondareva discloses a system that involves receiving a call from a caller at a public safety access point. A context associated with the call is implemented with an artificial intelligence (AI) bot implemented by a processor. The call is placed on hold. A determination is made that the call is taken off from hold by the AI bot based on the context associated with the call. A recommendation is provided to a call taker that the call is taken off from the hold by the AI bot. The call off hold is taken when the recommendation is accepted. An indication that the recommendation is correct or incorrect, is provided based on when the recommendation is accepted, where the AI bot updates historical data based on the indication in order to actively learn from the accuracy of the recommendation. The system enables conveying information requiring skills that are beyond the caller's capabilities after the call is taken off hold. The AI bot can update historical data based on the indication in order to actively learn from the accuracy of the recommendation. The AI bot can summarize pertinent information and provide the pertinent information to the call taker without requiring the call taker to take the caller off hold (see fig. 1, col. 4, line-col. 5, line 5,  col. 7, line 55-col. 8, line 34).

In view of (US 2015/0288816), Kahn discloses a system having a telephony device e.g. cellular phone which is configured to receive an incoming call. The incoming call is provided with a calling line identity (CLI). The individual contacts are searched in an address book associated with the telephony device for a match to the CLI. A first phone action e.g. audible tone is activated, if the match is found. A second phone action e.g. silence is activated, if the search fails to find the match. The first phone action can be activated when wanted calls are found in the recipient's address book. The ring suppression can be automatically applied to receive calls, whenever the received call is not in the user's address book. The ringing can be automatically permitted, whenever the user adds new contact to the address book. The presentation and do not disturb (DND) functions can be facilitated on the user's phone, without requiring the user to configure individually each contact in the recipient's address book. Thus, notification and handling of unwanted calls can be facilitated as desired by the recipient without disturbing the recipient (see fig. 3, ¶ 0035, 0038-0044, 0047). 

In view of (US 9,060,057), Danis discloses a system that involves determining a source telephone number of a call from a caller identification (ID) by a called party authentication device, where the caller ID is not transmitted by an authentication server. The authentication server is used to determine authenticity of the source telephone number within the authentication request message. The authenticity determination is made to be authentic when the source telephone number is determined to be accurate, and made to be irresolute when the source telephone number is not determined to be accurate. The method allows an authentication process to be perceived by a user as transparent and closer to real-time functionality. The method enables displaying a username for someone to post on a forum without revealing personal information and allowing other forum members to uniquely identify an individual through the unique username. The method allows the authentication device to allow or drop the call when the call on an internal whitelist or internal blacklist is received (see col. 9, lines 33-48, col. lines 44-64, col. 53, lines 18-66). 


In view of (US 2015/0046214), Jain discloses a system involves deriving characteristics of an end-user of an identified end-user computing device based on information about the identified end-user computing device. Lead characterization of the end-user of the identified end-user computing device is generated based on the characteristic of the end-user of the computing device and set of lead qualification rules by an information handling system, where the lead characterization indicates lead assessment of the end-user. The lead characterization of the end-user of the computing device is stored by the handling system. The system enables deriving characteristics of the end-user of the identified end-user computing device based on the information about the identified end-user computing device and the end-user of the identified end-user computing device. The system enables cooperating mobile application and the mobile communication device with the advertising information handling system and facilitating call tracking in response to advertisements displayed through the additional applications. The system enables achieving complete call tracking without the need of a call tracking number with servers/switches of advertising information handling system routing calls through the data network. The system enables realizing keyword repetition during a call to be recognized and to increase lead score with certain keyword repetition being tied to increase probability that the caller is a good lead, (see ¶ 0160).


In view of (US 2014/0185786), Korn discloses a system screener having a warning message stored in a memory. The warning message includes a challenge question provided with a particular answer, where an incoming telephone call is terminated prior to ringing the callee if no answer challenges question from the caller, the incoming telephone call is terminated prior to ringing the callee if an answer is received from the caller that does not match the particular answer and the incoming telephone call is connected and rings to the callee if the answer is received from the caller that matches the particular answer. The caller on a whitelist is selected from a group consisting of emergency telephone and text number, school telephone and text number, physician or health professional telephone and text number, pharmacy telephone and text number, municipal or governmental telephone and text number, weather service telephone and text number and danger-related telephone and text number. The screener allows a phone user to implement warning for unwanted human i.e. live person caller, and a challenge or barrier for unwanted automated or robocalling for usage of required response to a question to preserve normal functioning of the phone and handle the undesired calls before ringing and disturbing the callee, (see ¶ 0021).

In view of (US 9,860,376), Foss discloses a system for incoming calls from a second caller arrives at the home. The MCU compares the caller ID data for the second caller to the locally stored blacklist and finds a match. The device picks up the call, thereby preventing the other extensions within the home from ringing. The device selects a random number, in this case "52" and plays the following audio message to the second caller, "You have been identified as a potential robocaller. To verify that you are not a robocaller, please enter the number 52." The device then listens for DTMF tones corresponding to the caller having entered "52" on their handset. In this example, no numbers were successfully entered and the call is disconnected. In the final example case, an incoming call from a third caller arrives at the home. The MCU compares the caller ID data for the third caller to the locally stored blacklist and finds a match. The device picks up the call, thereby preventing the other extensions within the home from ringing. The device selects a random number, in this case "76" and plays the following audio message to the second caller, "You have been identified as a potential robocaller. To verify that you are not a robocaller, please enter the number 76." The device then listens for DTMF tones corresponding to the caller having entered "76" on their handset. Upon hearing the correct tones for the number "76", the device plays the following message, "thank you for your entry, please wait while your call is connected, (see ¶ col. 3, line 63-col. 4, line 21).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651